       Case 1:16-cv-04400-DC Document 7 Filed 05/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA               :

            - against -                :           ORDER
                                                   16 Civ. 4400 (DC)
JESUS MENDEZ,                          :           96 Cr. 317 (DC)

                     Defendant.        :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

          The Clerk of Court is directed to docket the circuit

court's May 12, 2020 mandate (see Crim. Dkt. No. 186) on the

following civil docket: 16-cv-4400.        The Clerk of Court is

further ordered to separate the mandate from the successive

§ 2255 petition attached thereto and create a new docket entry

on the same civil docket (16-cv-4400) consisting exclusively of

the petition, which shall be treated as defendant Jesus Mendez's

successive § 2255 motion.

          Within thirty days of the date of this order, Mendez

may file an amended § 2255 motion or, in the alternative, submit

a letter stating that he wishes to rely on what he has already

filed (i.e., his successive § 2255 petition).

          Within thirty days of the date of Mendez's submission,

the United States Attorney's Office for the Southern District of

New York shall file an answer or other pleading in response to
         Case 1:16-cv-04400-DC Document 7 Filed 05/15/20 Page 2 of 2



the motion.    Mendez shall have thirty days from the date on

which he is served with the government's answer to file a

response.    Absent further order, the motion will be considered

fully submitted as of that date.

            All further papers filed or submitted for filing must

include the criminal docket number and will be docketed in the

criminal case.

            SO ORDERED.

Dated:      New York, New York
            May 15, 2020



                                          ___s/Denny Chin______________
                                          DENNY CHIN
                                          United States Circuit Judge
                                          Sitting by Designation




                                    -2-
